The Court

held the cases under advisement, until the twenty-fourth of October, when they reversed the decrees below; Judge Wootten dissenting.
The decree in each case was as follows :—
And now, to wit, after hearing, &c., and re-argument, &c., and the same having been held under advisement and consideration by the said court here to this day, and the said court having fully considered the same, it is therefore, this twenty-fourth day of October, 1849, considered, adjudged and decreed by the said court here, that the said judgment, sentence and decree of the. said Superior Court, be and the same is hereby reversed. And it appearing to the court here, after hearing the proofs and allegations of the said parties, that the said Ann Elliott, the petitioner, is entitled to her freedom, it is, therefore, considered, adjudged and decreed by the court here, that the said Ann Elliott be discharged from the service of the said Robert Twilley; and the court here do adjudge and decree that the said Ann Elliott is and shall be free and at liberty, and shall and may enjoy all the benefits and advantages that a free negro or free mulatto may or. can do in this government; and the court here doth further order, adjudge and decree, that the said Robert Twilley pay the costs in this cause, in three months, or attachment.